DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  
Claim 15, line 2, “at least 5” should read --at least five--
Claim 15, line 3, “at least 5” should read --at least five--
Claim 20, line 1, “at least 4” should read --at least four--
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8-9, 11-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US Patent No. 7,563,213).
	Regarding independent claim 1, in a first interpretation, Grant discloses an exercise machine for muscle development and therapy (exercise apparatus 14, Fig. 1), said exercise machine comprising:
	a frame (supporting frame 16);
	a pulley assembly (pulleys 60a-60d of first block 54, pulleys 64a-64d of second block 62, and  pulleys 122, 122a, and 122b of arm assembly 26) supported by the frame;
	a cable (42) extending through the pulley assembly (see Figs. 1 and 5A), the cable having attachments at its opposite ends (first and second ends 42a, 42b), including an attachment for connecting to a pull handle (handle bar 44 at first end 42a), the cable also being connected to a selectively variable moveable resistance unit (resistance means/lower assemblage 50 comprising plurality of side-by-side stretchable members 48a-48j); and
	the selectively variable moveable resistance unit (50), which is structured to provide an elastic resistance (via plurality of side-by-side stretchable members 48a-48j) when a pulling force is applied to the connected pull handle and which is connected to the cable (Col. 6 lines 14-18, “With this construction, a pulling force exerted by the trainee on the first end 42a of the elongated connector cable will cause the mechanically advantaged lifting of the lower assemblage 50 against the urging of the stretchable members carried by a lower assemblage 50.”), wherein the selectively moveable resistance unit comprising:
		an elastomeric body (any of stretchable members 48a-48j); and
		an arc plate (in the broadest reasonable interpretation, the combination of the two side plates that engage with guide rails 104, upper pulleys 50a and lower pulleys 50b of lower assemblage 50 act as an arc plate, where the curvature of upper and lower pulleys 50a, 50b provide an arc) that provides a curved support member on which a portion of the elastomeric body at least partially wraps around (central portion of each of upper pulleys 50a and lower pulleys 50b of lower assemblage 50 around which respective stretchable members 48a-48j is mounted are curved support members on which the respective stretchable member partially wraps around; Col. 6 lines 19-22, “As illustrated in FIG. 8, each of the stretchable members 48a, 48b, 48c, 48d, 48e, 48f, 48g, 48h, 48i and 48j is entrained over a pair of spaced-apart upper pulleys 50a and under a lower pulley 50b”), wherein movement of the arc plate, which movement is caused by the pulling force applied to the pull handle, causes the elastomeric body to stretch and to provide the elastic resistance (see Fig. 5B, Col. 6 lines 14-18 cited above).

    PNG
    media_image1.png
    695
    504
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    723
    490
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    492
    396
    media_image3.png
    Greyscale

	Regarding claim 3, Grant further discloses wherein the exercise machine includes one or more guide rails (104) that guide movement of the arc plate in a movement direction (see Figs. 1 and 3).
	Regarding claim 5, Grant further discloses wherein the curved support member (central portion of each pulley 50a, 50b) has a uniform curvature radius for areas where the portion of the elastomeric body (48a-48j) is at least partially wrapped around (see Figs. 5B, 8, 10B, and 13B, and 14B).
	Regarding claim 6, Grant further discloses wherein the curved support member (central portion of upper and lower pulleys 50a, 50b) forms a half circle having a uniform curvature radius (as the central portion of each pulley 50a, 50b is in the form of a circle, see Figs. 5B, 8, 10B, and 13B, and 14B, the central portion of each pulley 50a, 50b similarly forms two half circles having a uniform curvature radius).
	Regarding claim 8, Grant further discloses wherein the pulley assembly includes at least a first pulley (any of pulleys 60a-60d) and a second pulley (pulley 122), the first pulley being mounted to the frame (via first block 54, see Fig. 1), the second pulley being mounted to a height adjustment rail (as “rail” is defined by Merriam-Webster as being “a structural member or support”, arm assembly 26 satisfies the claim limitation of being a height adjustment rail, as the height of pulley 122 can be adjusted via movement of arm assembly 26, see Fig. 3).
	Regarding claim 9, Grant further discloses wherein the exercise machine includes a left guide rail and a right guide rail (104), the arc plate (two side plates, upper pulleys 50a, lower pulleys 50b) includes a left guide through-hole and a right guide through-hole (see through holes in left and right side plates of lower assemblage 50 in Figs. 1-3, 8, 9B, 13B, 18) , the left guide rail extends through the left guide through-hole of the arc plate, and the right guide rail extends through the right guide through-hole (Figs. 1-3, 8, 9B, 13B, 18), and the arc plate is free to move in a movement direction, which is defined by the left guide rail and the right guide rail (see arrow indicating upward movement direction of two side plates, upper pulleys 50a, lower pulleys 50b of lower assemblage 50 in Figs. 1, 3, 5B).
	Regarding independent claim 11, in a second interpretation, Grant discloses an exercise machine for muscle development and therapy (exercise apparatus 14, Fig. 1), said exercise machine comprising:
	a frame (supporting frame 16);
	a pulley assembly (pulleys 60a-60d of first block 54, pulleys 64a-64d of second block 62, and  pulleys 122, 122a, and 122b of arm assembly 26) supported by the frame;
	a cable (42) extending through the pulley assembly (see Figs. 1 and 5A), the cable having attachments at its opposite ends (first and second ends 42a, 42b), including an attachment for connecting to a pull handle (handle bar 44 at first end 42a), the cable also being connected to a selectively variable moveable resistance unit (resistance means/lower assemblage 50 comprising plurality of side-by-side stretchable members 48a-48j); and
	the selectively variable moveable resistance unit (50), which is structured to provide a selectively variable elastic resistance (via plurality of side-by-side stretchable members 48a-48j) when a pulling force is applied to the connected pull handle and which is connected to the cable (Col. 6 lines 14-18, “With this construction, a pulling force exerted by the trainee on the first end 42a of the elongated connector cable will cause the mechanically advantaged lifting of the lower assemblage 50 against the urging of the stretchable members carried by a lower assemblage 50.”), wherein the selectively moveable resistance unit comprising:
		a first elastomeric body (stretchable member 48a);
		a first arc plate that provides a first curved support member on which a portion of the first elastomeric body at least partially wraps around (each of upper pulleys 50a of lower assemblage 50 around which respective stretchable members 48a-48j is mounted acts as an arc plate, where the two exterior sides of each pulley 50a is an arc plate and a central portion of each pulley 50a provides a curved support member on which a portion of the respective stretchable member is mounted; Col. 6 lines 19-21, “As illustrated in FIG. 8, each of the stretchable members 48a, 48b, 48c, 48d, 48e, 48f, 48g, 48h, 48i and 48j is entrained over a pair of spaced-apart upper pulleys 50a”; therefore, upper pulley 50a associated with stretchable member 48a constitutes a first arc plate);
		a second elastomeric body (stretchable member 48b);
		a second arc plate that provides a second curved support member on which a portion of the second elastomeric body at least partially wraps around (upper pulley 50a associated with stretchable member 48b, see explanation above for first arc plate);
		a selection unit (selector member 82) for enabling different selection settings of the selectively variable moveable resistance unit (see Figs. 9A, 10A, 13A, 14A, 15; Col. 6 line 59 - Col. 8 line 39), wherein different selection settings causes the first elastomeric body or a combination of at least the first elastomeric body and the second elastomeric body to provide the selectively variable elastic resistance (see Figs. 9A and 13A, Col. 6 line 59 - Col. 8 line 39), and
		wherein movement of the first arc plate or the first and second arc plates, which movement is caused by the pulling force applied to the pull handle, causes the first elastomeric body or the first and second elastomeric bodies to stretch and to provide the elastic resistance (See Fig. 5B, Col. 6 lines 14-18 cited above).
	Regarding claim 12, Grant further discloses wherein the selectively variable elastic resistance dynamically increases based on a stretch amount of the first elastomeric body and/or the second elastomeric body (Col. 8 lines 30-35, “Elastomeric cords 48 can be of the same or different elasticity so that various incremental resistance loads can be obtained as the elastomeric cords are sequentially coupled with housing 72 and with the body-engaging means, here shown as gripping handle 44 that is connected to the first end 42a of the elongated connector cable 42.”; where it is known in the art that resistance to stretching an elastomeric cord dynamically increases as the cord is stretched).
	Regarding claim 15, Grant further discloses wherein the selectively variable moveable resistance unit (50) includes at least five elastomeric bodies (stretchable members 48a-48j, totaling 10 elastomeric bodies), including the first elastomeric body and the second elastomeric body (48a and 48b), and includes at least five arc plates (each stretchable member 48a-48j is associated with two upper pulleys 50a, see explanation above for claim 11 for the first arc plate), including the first arc plate and the second arc plate (upper pulleys 50a associated with stretchable members 48a, 48b).

Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henniger et al. (US Patent No. 11,260,261).
Regarding independent claim 1, Henniger et al. discloses an exercise machine for muscle development and therapy (Figs. 34-41), said exercise machine comprising:
a frame (weight rack 10);
a pulley assembly (37) supported by the frame;
a cable (43) extending through the pulley assembly, the cable having attachments at its opposite ends (grip attachment 34 at first end, movable connection 33 at second end), including an attachment for connecting to a pull handle (grip attachment 34, grip 36; Col. 12 line 42, “a grip 36 connected to the grip attachment 34”), the cable also being connected to a selectively variable moveable resistance unit (weight support 54, selectively variable by addition or removal of weight plates 53 and selective attachment of resistance band 31; Col. 15 lines 51-58, “the cable system 35 is connected to a weight support 54 that is configured to support one or more weight plates 53 such that the one or more weight plates 53 rest on the support plate 59 of the weight support 54. In addition, the weight support 54 may also connect to a resistance band 31 such that the weight plate 53, the weight support 54, and the resistance band 31 provides the resistance for the weightlifting exercise”); and
the selectively variable moveable resistance unit (weight support 54), which is structured to provide an elastic resistance (via resistance band 31) when a pulling force is applied to the connected pull handle and which is connected to the cable (Col. 15 lines 58-65, “Thus, when a user moves the grip 36 away the pulley 45 or moves the grip 36 vertically (or substantially vertically) or downward the movable connection 33 and the weight support 54 move upward away from the fixed connection 33. Similarly, as the movable connection 33 moves away from the fixed connection 32, the resistance band 31 may be held in tension and stretched as the grip 36 moves away from the pulley 45”), wherein the selectively variable moveable resistance unit comprises:
	an elastomeric body (resistance band 31) that provides the elastic resistance; and
	an arc plate (support plate 59) that provides a curved support member (curved clip at connection 62) on which a portion of the elastomeric body at least partially wraps around (see Fig. 41), wherein movement of the arc plate, which movement is caused by the pulling force applied to the pull handle, causes the elastomeric body to stretch and to provide the elastic resistance (Col. 15 lines 58-65 cited above).

    PNG
    media_image4.png
    743
    436
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    680
    383
    media_image5.png
    Greyscale

	Regarding claim 4, Henniger et al. further discloses wherein the selectively variable moveable resistance unit further provides a gravimetric resistance due to a weight of the selectively variable moveable resistance unit (via weight plates 53 selectively positioned on arc/support plate 59) such that both the gravimetric resistance and the elastic resistance are simultaneously provided during the movement of the arc plate (Col. 15 lines 58-65 cited above for claim 1).
	Regarding claim 10, Henniger et al. further discloses wherein the elastomeric body (31) is coupled to a body connector base (fixed connection 32) that is connected to the frame (Col. 12 lines 49-52, “The fixed connection 32 and the movable connection 33 are both attached to the resistance band 31 such that movement of the movable connection stretches the resistance band 31 to provide resistance for the weightlifting exercise”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henniger et al. (US Patent No. 11,260,261) and further in view of Lennox et al. (US Patent No. 10,004,933).
Henniger et al. teaches the invention as substantially claimed, see above.
Regarding claim 2, Henniger et al. does not teach wherein the frame (weight rack 10) includes connections for mounting the exercise machine to a wall.
Lennox et al. teaches an analogous frame (wall mounted power rack 240; Fig. 10) including connections  (end flanges 230) for mounting an exercise machine (handle bar assembly 20) to a wall (Col. 5 lines 33-43, “In other possible embodiments, the chassis 21 of the exercise system may be attached to a wall mounted power rack 240 as shown in FIG. 10. This rack comprises two vertical support members 22 configured to rest on a support surface. These support members 22 are each anchored near both the top and bottom ends to a wall structure by horizontal supports 23. The horizontal supports 23 are configured for mounting to the wall structure, and may include end flanges 230 with holes to receive fasteners as depicted or other appurtenances to facilitate anchoring to the wall structure.”), where the wall-mounted frame is an alternative embodiment to a free-standing frame (24, Fig. 1) for the exercise machine.

    PNG
    media_image6.png
    691
    358
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the frame of Henniger et al. to be a wall-mounted frame, as is similarly taught by Lennox et al., for the purpose of achieving the same result of providing a suitable frame for supporting the exercise machine, and to achieve a higher level of security to the frame to prevent unwanted movement of the frame while using the exercise machine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Patent No. 7,563,213).
Grant teaches the invention as substantially claimed, see above.
Regarding claim 7, Grant teaches wherein the exercise machine is small and lightweight (Col. 2, lines 64-66, “It is an object of the present invention to provide an improved, non-gravity type resistance exercise apparatus that is small, lightweight, highly versatile and easy-to-use”) and the elastic resistance provided by the exercise machine is similar or equal to those found on home and commercial exercise devices (Col. 3, lines 42-45, “Another object of the invention is to provide an apparatus which provides readily variable resistance levels similar or equal to those found on home and commercial exercise devices”), and where the elastic resistance provided is variable based on the number of elastomeric bodies being engaged (Col. 8 lines 27-34, “With the selector member in this final, second position, all of the cords are coupled with housing 72 thereby providing maximum resistance to the upward movement of upper assemblage 52. Elastomeric cords 48 can be of the same or different elasticity so that various incremental resistance loads can be obtained as the elastomeric cords are sequentially coupled with housing 72 and with the body-engaging means”), but does not necessarily teach wherein the exercise machine is less than 40 pounds and the elastic resistance is over 200 pounds. 
Absent any showing of criticality to the claimed values, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weight of the exercise machine to be less than 40 pounds to provide a lightweight exercise machine and to modify the elastic resistance to be over 200 pounds to provide suitable elastic resistance for a user while exercising, as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable value by routine experimentation. See MPEP 2144.05, section II, subsection A.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose an exercise machine in combination with all of the structural and functional limitations, and further comprising nested arc plates that provide curved support members on which a portion of a corresponding elastomeric body at least partially wraps around.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784